 1

 2

 3

 4

 5

 6

 7

 8                                           UNITED STATES DISTRICT COURT

 9                                  FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    THURL H. LIGHT, II,                                  No. 2:16-cv-2256 MCE DB P
12                              Plaintiff,
13               v.                                        ORDER
14    J. LIZARRAGA, et al.,
15                              Defendants.
16

17             Plaintiff is a state prisoner proceeding pro se and in forma pauperis with a civil rights

18   action pursuant to 42 U.S.C. § 1983. Plaintiff claims defendants committed excessive force and

19   retaliation against him. Defendants filed a motion for summary judgment on April 8, 2019. (ECF

20   No. 27.) The time for filing an opposition to the motion for summary judgment has passed and

21   plaintiff has not filed an opposition or requested additional time in which to file an opposition.

22             Accordingly, IT IS HEREBY ORDERED that within twenty-one days of the date of this

23   order, plaintiff shall either file an opposition to the summary judgment motion or show cause in

24   writing why this action should not be dismissed for failure to file an opposition to the summary

25   judgment motion. See E.D. Cal. R. 230(l).

26   Dated: May 29, 2019
     DLB:12                                             /s/ DEBORAH BARNES
27   DLB1/Orders/Prisoner.Civil Rights/ligh2256.osc     UNITED STATES MAGISTRATE JUDGE
28
                                                           1
